FILED
                            NOT FOR PUBLICATION                               JUN 21 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10390

               Plaintiff - Appellee,              D.C. No. 4:10-cr-01886-DCB

  v.                                              MEMORANDUM *

FRANCISCO GOMEZ-VASQUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Francisco Gomez-Vasquez appeals from the district court’s judgment

revoking supervised release and the 18-month sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Gomez-Vasquez’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. Gomez-Vasquez has filed a pro se supplemental

brief. The government has filed a motion for summary affirmance.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. The government’s motion for

summary affirmance is denied as moot.

      AFFIRMED.




                                          2                                 12-10390